                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008
                 6        Facsimile: (530) 243-1648
                 7
                          Attorneys for Plaintiff
                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                                                     EASTERN DISTRICT OF CALIFORNIA
                 10

                 11        BOB STEELE, a Dependent Adult, by and               No. 2:18-CV-02927-TLN-DMC
                           through his Guardian ad Litem, David Steele,
                 12        Heir at Law and Successor in                        ORDER ON PETITION FOR ORDER
                           Interest to DIANA STEELE, Deceased;                 FOR APPOINTMENT OF GUARDIAN
                 13
                                                                               AD LITEM
                 14        MICHAEL ELLIOTT, Heir and Law and
                           Successor in Interest to DANIEL LEE
                 15        ELLIOT II, Deceased, and
                           DIANA STEELE, Deceased;
                 16

                 17        G.E., a Minor, by and through his Guardian ad
                           Litem, ALMA FEITELBERG, Heir and Law
                 18        and Successor in Interest to DANIEL LEE
                           ELLIOT II, Deceased, and
                 19        DIANA STEELE, Deceased;
                 20        M.E., a Minor, by and through her Guardian ad
                 21        Litem, LATISHA CORNWALL, Heir and Law and
                           Successor in Interest to DANIEL LEE
                 22        ELLIOT II, Deceased, and
                           DIANA STEELE, Deceased,
                 23
                                        Plaintiff,
                 24

                 25                     vs.

                 26        COUNTY OF TEHAMA;
                           TEHAMA COUNTY SHERIFFS’ OFFICE;
                 27        SHERIFF DAVE HENCRATT, in his
                           individual and official capacity as Sheriff for
                 28
                           the County of Tehama Sheriff Department;
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                       Page 1
 Post Office Box 994390                Petition for Order for Appointment of Guardian ad Litem Re Minor, G.E.
Redding, CA 96099-4390
     (530) 243-8008
                 1         ASSISTANT SHERIFF PHIL JOHNSTON;
                           in his individual and official capacity as
                 2         Assistant Sheriff for the County of Tehama
                           Sheriff Department;
                 3
                           SUCCESSOR IN INTEREST OR ESTATE OF
                 4         KEVIN NEAL and
                           THE RANCHO TEHAMA ASSOCIATION
                 5         INC.,

                 6                     Defendants.
                 7
                                   The petition for an order appointing ALMA FEITELBERG as guardian ad litem for
                 8
                          G.E.., a Minor, is GRANTED.
                 9
                 10       Dated: November 28, 2018

                 11

                 12

                 13                                     Troy L. Nunley
                                                        United States District Judge
                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                     Page 2
 Post Office Box 994390              Petition for Order for Appointment of Guardian ad Litem Re Minor, G.E.
Redding, CA 96099-4390
     (530) 243-8008
